 
Exhibit 10.4






DATED 10th FEBRUARY 2006














EYE PATCH HOLDINGS LIMITED
( “The Lessor” )


GIBBONS MANAGEMENT SERVICES LIMITED
( “The Agent” )


- and -




WEST END CAPITAL MANAGEMENT (BERMUDA) LIMITED
(“The Lessee”)












LEASE
Relating to Second/Third Floor, Crawford House
Church Street; Hamilton, Bermuda




 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
THIS LEASE is dated the 1st day of October 2005 and is made in duplicate


BETWEEN:


1.
EYE PATCH HOLDINGS LIMITED a company incorporated in and under the laws of the
Islands of Bermuda (the “Lessor”)

 
GIBBONS MANAGEMENT SERVICES LIMITED a company incorporated in and under the laws
of the Islands of Bermuda ( the “Agent” )
 
AND


2.
WEST END CAPITAL MANAGEMENT (BERMUDA) LIMITED, a company incorporated in Bermuda
and having its registered offices at 41 Cedar Avenue, Hamilton HM 12, Bermuda
(the “Lessee”)

 
1.
DEFINITIONS

 
 
(1)
“the Building” shall mean that office building of which the Demised Premises
forms part and which has been erected by the Lessor or land situate at Church
Street, in the City of Hamilton in the Islands of Bermuda and known as “Crawford
House”.

 
 
(2)
“Decorate” means to paint or otherwise treat as the case may be all surfaces
usually or requiring to be so treated having first prepared such surfaces as may
be necessary and to wash down all washable surfaces and to resort paint and make
good the brickwork and stonework where necessary. ALL decoration shall be
carried out with good quality materials and where painting is involved, two
coats shall be applied.

 
 
(3)
“the Demised Premises” shall mean all those office premises situated on the
second floor of the Building comprising an area of 3517 square feet and on the
third floor of the Building comprising 3917 TOGETHER WITH the Lessors fixtures
and fittings therein contained.

 
 
(4)
“the Lessor” and the “Lessee” shall include the successors and assigns and
person or persons for the time being deriving title from or under the Lessor and
the Lessee respectively.

 
 
(5)
“the Agent” shall mean all of the powers rights and remedies of the Lessor in
this Agreement may be exercised by the Agent and any act or thing done by the
Agent in pursuance of this Licence Agreement shall deemed to be the act of the
Lessor and shall be Binding upon the Lessor.

 
 
(6)
“Maintenance Expenses” shall mean the amount expended by the Lessor during each
Maintenance Period in respect of the cost expenses and outgoings incurred in
respect of the matters mentioned in the Third Schedule hereto.

 
 
(7)
“Maintenance Period” shall mean the financial year of the Lessor which is the
period of 12 calendar months commencing on the 1st day of January and ending
31st December of each year during the Term.

 
 
(8)
“Rent” shall mean the rent and service charge provided for in clause 3 and any
increase thereof. (Rent review every THREE years)

 
 
(9)
“Term” shall mean the period of TEN years commencing on the 1st day of October
2005 and ending on the 30th September 2015.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
DEMISE

 
In consideration of the Rent hereinafter reserved and the covenants and
conditions on the part of the Lessee hereinafter contained the Lessor hereby
demises to the Lessee ALL THAT the Demised Premises TOGETHER WITH the easements
rights and privileges mentioned in the First Schedule hereto but subject to the
exceptions and reservations mentioned in the Second Schedule hereto TO HOLD the
Demised Premises unto the Lessee for the Term YIELDING AND PAYING to the Lessor
the Rent.
 
3.
RENT AND SERVICE CHARGE

 
 
(i)
The Lessee shall pay to the Lessor a yearly rent for the Demised Premises of
BD$297,359:88 (being equivalent to $40:00 per square foot for the Demised
Premises) until the 30th day of September 2008 and such rent shall be payable by
equal monthly installments in advance on the first day of each calendar month.
The Lessee shall be entitled to commence possession of the Demised Premises from
the date of execution of this Lease the first monthly payment being in respect
of the period from the 1st day of October 2005 to the 31st day of October 2005
to be paid on the execution hereof.

 
 
(ii)
The Lessee shall pay to the Lessor by way of additional rent Maintenance
Expenses for each Maintenance Period and so in proportion for any part thereof
at the times and in the manner hereinafter provided.

 
 
(iii)
The Lessee’s proportion of the Maintenance Expenses shall be calculated as the
percentage of the square footage the Demised Premises bears towards the total
square footage of the other parts of the Building which are determined by the
Lessor exclusively.

 
 
(iv)
(a)
The Lessee shall pay for the first year of the Term the sum of $5,868:58 per
calendar month on account of the Maintenance Expenses. ($2,930:83 for the second
floor and $2,937:75 for the third floor ) The sum payable by the Lessee on
account of the Maintenance Expenses shall be reviewed by the Lessor and the
Lessee on an annual basis and within one month from the commencement of each
Maintenance Period.

 
 
(b)
Within three months of the end of each Maintenance Period the Lessor shall cause
proper accounts to be prepared showing the actual Maintenance Expenses for the
period and shall provide the Lessee with a copy thereof. If the sums paid by the
Lessee to the Lessor in accordance with paragraph 3(iv)(a) hereof exceed the
Lessee’s proportion of the Maintenance Expenses shown in the accounts then such
excess shall be forthwith repaid to the Lessee. If the sums paid by the Lessee
to the Lessor in accordance with paragraph 3(iv)(a) are less than the Lessee’s
proportion of the Maintenance Expenses shown in the accounts then such
differences shall forthwith be paid by the Lessee to the Lessor.

 
 
(v)
IT IS HEREBY AGREED AND DECLARED

 
 
(a)
The Maintenance Expenses may in the discretion of the Lessor be increased to
take into account any Interim Increase in the Maintenance Expenses payable by
the Lessor during any Maintenance Period.

 
 
(b)
The Lessor shall if required by the Lessee cause the accounts to be audited and
the costs of such audit shall be included and be a part of the Maintenance
Expenses.

 






 
 

--------------------------------------------------------------------------------

 








4.
RESTRICTIONS ON LESSEE

 
The Lessee so that this covenant shall be for the benefit and protection of the
Building and the other tenants thereof and every part thereof hereby covenants
with the Lessor and also as a separate covenant with every other Lessee for the
time being of every other part of the Building that the Lessee and all persons
deriving title through or under the Lessee will at all times hereafter observe
the restrictions set forth in the Fourth Schedule thereof.
 
5.
LESSEES COVENANTS

 
The Lessee hereby covenants with the Lessor as follows:
 
 
(i)
RENT

 
To pay the Rent and the Maintenance Expenses and any other charges hereby
reserved and agreed throughout the Term and in the manner hereinbefore appointed
for payment thereof without any deduction whatsoever.
 
 
(ii)
FIT OUT

 
On vacating the Demised Premises the Lessee shall remove such of its fittings as
the Landlord may reasonably require.
 
 
(iii)
OUTGOINGS

 
To pay for and indemnify the Lessor against all telecommunication charges and
electricity consumed and any other outgoings whatsoever payable in respect of
the Demised Premises.
 
 
(iv)
TAXES

 
To pay for and indemnify the Lessor against all taxes and charges which are now
or during the Term charged or imposed in respect of the Demised Premises
including the Corporation of Hamilton Tax and taxed payable under the Land
Valuation and Tax Act 1967 or any Act for the time being amending or replacing
the same.
 
 
(v)
MAINTAIN

 
To keep the Demised Premises and the Landlord’s fixtures and fittings therein in
first class repair and condition making good any damage caused to the Demised
Premises by any act or omission of the Lessee, its servants, agents and invitees
and during the Term to replace from time to time any of the Lessor’s fixtures
and fittings which may be or become beyond repair.
 
 
(vi)
NOT TO ALTER

 
Not to cut, maim, alter or injure or permit to be cut, maimed, altered or
injured any of the walls, timbers, floors or any other part of the Demised
Premises nor without the previous consent in writing of the Lessor to make any
alterations, additions, or improvements of any kind in or to the Demised
Premises or any part thereof provided that if the Lessor does consent in writing
to any alterations, additions or improvements, the Lessee will make good to the
satisfaction of the Lessor any damage occasioned thereby and will remove and
make good at its own expense any alterations, additions or improvements not so
authorised by the Lessor.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
(vii)
DECORATE

 
To Decorate those parts of the Demised Premises as are painted at the
commencement of the Term once in every three years and in the last year of the
Term whenever and howsoever determined and to maintain all wall- coverings and
other fabrics installed by the Lessee in first class repair and condition.
 
 
(viii)
INSPECTION

 
To permit the Lessor with or without workmen or others at all reasonable times
of the day (or at any time in an emergency) upon giving previous notice in
writing to enter upon and provide access to the Demised Premises to view the
state of repair and condition thereof and upon the Lessor serving upon the
Lessee a notice specifying any defects or wants of reparation then and there
found and requiring the Lessee forthwith to execute the same to the reasonable
satisfaction of the Lessor. If the Lessee shall not within the period of one
month after such notice or sooner if required in case of emergency proceed to
repair and make good the same according to such notice and the covenants in that
behalf hereinbefore contained then to permit the Lessor to enter upon the
Demised Premises and execute such repairs the costs thereof to be a debit due
from the Lessee to the Lessor and forthwith to be recoverable by action.
 
 
(ix)
(a) 
Not to do or permit or suffer to be done or omitted anything on any part of the
Demised Premises which may render void or voidable any insurance policy
maintained by the Lessor under clause 6(ii) hereof or which may increase the
rate of premium payable in respect thereof and in any event to indemnify all
other Lessees for loss suffered as a result of the Lessees own negligence the
Lessees use of the Demised Premises.

 
 
(b)
Not at any time during the Term to use or occupy or permit to be used or
occupied the Demised Premises otherwise than as offices and in particular not to
use or permit the user of the Demised Premises or any part thereof for
residential purposes and not to do or permit or suffer to be done on the Demised
Premises any act or thing which may be or become a nuisance, disturbance,
annoyance or inconvenience to the Lessor or the owners Lessees or occupiers of
any adjoining or neighbouring premises or which may deteriorate or tend to
deteriorate the value of any adjoining or neighbouring premises.

 
 
(c)
Not to use or permit to be sued the Demised Premises or any part thereof for any
noxious, offensive, noisy or dangerous trade or business or use or permit to be
used the same for any vexatious, illegal or immoral purpose or permit any drug
or drugs to be taken into the Demised Premises or any part thereof nor use or
permit to be used the Demised Premises as a betting shop, club, place of public
entertainment or amusement arcade nor for any purpose at any time prohibited by
any Government Municipal or other competent authority nor permit or suffer to be
held upon the Demised Premises or any part thereof any sale by auction.

 
 
(d)
Not to exhibit or permit to be exhibited goods or chattels for sale or display
or any other purpose on the corridors, staircases and landings of the Building
not to place goods, packages or rubbish on the corridors, staircases and
landings of the Building or on any of the pavements adjoining or adjacent to the
Building nor allow the same to be obstructed in any way whatsoever or used for
packing or unpacking goods and not to write or permit writing thereon, save only
that rubbish for collection may be placed on a portion of the pavement adjoining
the Building as agreed by the Lessor.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(e)
Not to keep or permit to be kept on the Demised Premises any petroleum products
or material of a dangerous or explosive nature or the keeping of which may
contravene any Statute or Local Regulation or Bye-Law or constitute a nuisance
to the occupiers of neighbouring premises and not without the authority of the
Lessor to use or permit to be used on the Demised Premises any machines (other
than normal office machines).

 
 
(f)
Not to place any excessive weight or strain on the floors of the Demised
Premises and to repair or pay the cost of repairing any damage which may be
caused by a breach of this covenant or any other damage cause by the Lessee or
the servants or agents of the Lessee to any adjoining or neighbouring premises
(including the remainder of the Building).

 
 
(x)
ADVERTISEMENTS

 
Not to affix or set upon the Demised Premises or any part thereof, any placards,
announcements, advertisements, signs, signboards, facia advertisements or sky
signs of any description PROVIDED ALWAYS that the Lessee shall have the right to
exhibit the trading name and the type of business of the Lessee in a form
approved by the Lessor on or at the entrance to the Demised Premises and on the
notice boards in the building to be arranged by the Lessor.
 
 
(xi)
ASSIGNMENT

 
 
(a)
In the event of the Lessee wishing to assign or underlet  or part with
possession of the Demised Premises then the Lessee shall first offer in writing
to the Lessor to make an absolute surrender of the unexpired balance of the Term
PROVIDED THAT if the Lessor does not within 14 days accept in writing the
surrender then the following shall apply.

 
 
(b)
Not to assign, mortgage, charge or underlet or part with the possession of the
Demised Premises or any part thereof  without the consent in writing of the
Lessor which consent shall not be unreasonably withheld in the case of a
responsible assignee but as a condition of such consent the Lessor will require
to be made a party to such assignment to signify its consent and such assignment
shall contain a covenant by the intended assignee to perform the covenants on
the part of the Lessee contained in this Lease as if these covenants were
therein repeated with the substitution of the name of then intended assignee for
the name of Lessee and containing also a provision that the proviso for re-entry
contained in this Lease shall take effect as if the covenant contained in such
assignment were covenant on the part of the Lessee contained in this Lease and
thereupon in respect of an assignment only the obligations of the Lessee or
other assigning party under this Lease or any such assignment as aforesaid shall
cease but without prejudice to any right of action against the Lessee or other
assigning party for any antecedent thereof.

 
 
(c)
Within one calendar month after the execution of any assignment, mortgage,
charge or devolution of the Demised Premise to deliver to the Lessor a duplicate
copy of such assignment or other document under which such devolution arises for
the Lessor’s retention.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(xii)
ENTRY FOR DEVELOPMENT

 
To permit the Lessor after reasonable prior written notice to enter the Demised
Premises in connection with the development of any adjoining or neighbouring
premises subject to the Lessor exercising such right in a reasonable manner and
taking all reasonable steps to minimise disruption of the Lessee’s business and
making good any damaged caused to Demised Premises thereby and in particular the
Lessee shall not object (whether on Planning or other grounds) to the Lessor
carrying out any development or other works on neighbouring or adjoining
premises.
 
 
(xiii)
ENTRY FOR REPAIR

 
To permit the Lessor after reasonable prior written notice at reasonable times
(or at any time in an emergency) to enter upon the Demised Premises in
connection with the maintenance repair examination or alteration of any
neighbouring premises or anything serving the same and running through the
Demised Promises or to comply with any requirements of any competent authority
the Lessor acting in a reasonable manner and making good any damage cause to the
Demised Premises.
 
 
(xiv)
RE-LETTING ON EXPIRY

 
The Lessee will permit the Lessor or its agents during the period of calendar
months immediately preceding the expiration or sooner determination of the Term
to affix notice boards of reasonable dimensions to conspicuous parts of the
Demised Premises announcing that the Demised Premises are to be let or sold and
at all reasonable times by appointment to show all intending Lessees or
purchasers over the Demised Premises.
 
 
(xv)
COMPLIANCE WITH STATUTES

 
 
(a)
To comply at all times and in all respects during the Term with all Act,
Regulations, Bye-Laws and Orders whether made by Government, Municipal or other
competent body or authority and comply with the conditions imposed thereby
insofar as the same relate to or affect the Demised Premises and to do all as
may be directed to be done in respect of the Demise whether by the owner or the
occupier thereof and at times to indemnify and keep indemnified the Lessor
against non-performance or non-observance of any Act, Regulation, Bye-Law or
Order and repay to the Lessor any costs, charge or expenses incurred by the
Lessor in respect of such Acts, Regulations, Bye-Laws or Orders.

 
 
(b)
As often as is necessary to obtain at the Lessee’s expense (subject to the
Lessors written consent first being obtained) all licenses, permissions and
consents in respect of the use of  the Demised Premises and to notify the Lessor
of any refusals in respect thereof and pay, satisfy and keep the Lessor fully
indemnified against all actions proceedings, damages, penalties, costs, charges,
claims and demands whatsoever which may become payable in respect of the
carrying out or maintenance by the Lessee of any operation on or use of the
Demised Premises.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(xvi)
EASEMENT AND ENCROACHMENTS

 
Not to obstruct any window or light belonging to the Demised Premises and to
give immediate notice to the Lessor if the Lessee becomes aware of any easement
affecting the Demised Premises which shall be made or a attempted and at the
Lessors request and cost to adopt such means as may be reasonably required to
prevent the same.
 
 
(xvii)
INDEMNIFICATION

 
To be responsible for and to indemnify the Lessor against the cost of all damage
occasioned to the Demised Premises or any other part of the Building or any
adjacent or neighbouring premises and against all actions, costs, claims,
demands and liability whatsoever in respect of injury or damage to personal
property due to or arising from the act, neglect or default of the Lessee or any
servants, agents, licensees or invitees of the Lessee.
 
 
(xviii)
DISPOSAL OF REFUSE

 
To deposit all refuse from the Demised Premises in the refuse area as directed
by the Lessor and not to deposit or dispose of such refuse in any other manner.
 
 
(xix)
FALSE ALARM

 
To pay for or if necessary, reimburse the Lessor for all costs and charges
incurred as a result of any false alarm occurring in the security of the
Building caused by the Lessee or any servant or agent of the Lessee.
 
 
(xx)
CONFORM TO MANAGEMENT REGULATIONS

 
To conform to the reasonable regulations from time to time laid down by the
Lessor for the management of the Building for the comfort of the occupiers
generally and also to conform to the regulations from time to time laid down by
the Lessor as the method of bringing of fixing telephone or electric light or
power or otherwise and other pipes, wires or conduits into the Demised Premises
and to carry out the work in connection therewith to the satisfaction of the
Lessor and to make good to the reasonable satisfaction of the Lessor any damage
which may be caused by such work to the fabric of the Building.
 
 
(xxi)
KEY HOLDERS

 
To provide to the Landlord the names, addresses and telephone numbers of all
persons holding keys to the Demised Premises.
 
 
(xxii)
YIELD UP TO LESSOR

 
 
(i)
At the expiration or sooner, determination of the Term quietly to yield up to
the Lessor the Demised Premises with all fixtures and fittings which now or any
time during the Term shall be thereon added in good and substantial repair and
condition and decorated as aforesaid.

 
 
(ii)
If the Demised Premises are not delivered up at the determination of the Lease
properly cleaned, decorated and repaired and available for immediate re-letting,
then the Lessee will pay to the Lessor a sum equal to l/365th of the annual rent
payable at the determination of the Lease on a per diem basis until such time as
the Lessors Surveyor certifies that the Lessee’s covenants hereunder have been
complied with.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
LESSORS COVENANTS

 
The Lessor hereby covenants with the Lessee as follows:
 
 
(i)
QUIET ENJOYMENT

 
That the Lessee paying the Rent and other payments reserved hereunder and
performing and observing the covenants and conditions on its part hereinbefore
contained shall peaceably and quietly hold and enjoy the Demised Premises during
the Term without any lawful interruption by the Lessor or any person rightfully
claiming under or in trust for it.
 
 
(ii)
INSURANCE

 
To keep the Building insured under fully comprehensive cover to the full
reinstatement value thereof and including public liability and such other risks
as the Lessor may deem necessary in some insurance office of good repute and to
make all payments necessary for that purpose when the same shall become due and
payable.
 
 
(iii)
REINSTATEMENT

 
In the event that the Building shall be damaged or destroyed by an insured risk
the Lessor shall use all insurance monies received under any insurance policy to
reinstate and make good the Building and the Demised Premises as soon as is
practicable after such damage or destruction.
 
 
(iv)
SUSPENSION OF RENT

 
In the event of the Demised Premises or any part thereof at any time during the
Term being damaged or destroyed by an insured risk or any of them so as to be
unfit for occupation and use and if the Lessors policy or policies of insurance
shall not have been rendered void or voidable or payment of the policy monies
refused in whole or in part by reason of any act or default of the Lessee then
the Rent hereby reserved of a fair proportion thereof according to the nature
and extent of the damage sustained shall be suspended until the Demised Premises
shall again be rendered fit for occupation and use and any dispute concerning
this clause shall be determined by arbitration in accordance with the provisions
of clause 9 hereof
 
 
(v)
MUTUAL COVENANTS

 
To require every person to whom it shall hereafter grant a Lease of any part of
the Building to covenant to observe the restrictions set forth in the Fourth
Schedule hereto.
 
 
(vi)
MAINTENANCE OBLIGATIONS

 
That subject to the payment of the Rent and other payments hereinbefore reserved
at the dates and in manner hereinbefore provided and to the observance and
performance of the covenants and stipulations herein contained and on the part
of the Lessee to be observed and performed the Lessor will carry on, perform or
arrange for the carry out and performance of the several matters and things set
forth in the Third Schedule hereto and will defray the costs and expenses
thereof PROVIDED ALWAYS and without prejudice to the generality of the foregoing
it is hereby expressly agreed that the Lessor may appoint at its own expense and
remunerate a Managing Agent who by the terms of his contract shall be
responsible to the Lessor for carrying out and performing the several matters
and things set forth in the Third Schedule hereto and for arranging for the
defraying of the costs and expenses thereof.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(vii)
SIMILAR LEASES

 
That all or any part of the Building leased or to be leased by the Lessor shall
contain substantially the same covenants and stipulations and conditions as are
herein set forth except as to the dates of such Leases and the commencement date
thereof.
 
7.
MUTUAL AGREEMENTS

 
It is hereby mutually agreed and declared as follows:
 
 
(i)
If and whenever the Rents or any other payments herein before reserved or any
part thereof shall be in arrears and unpaid for 14 days next after the same
shall have become due whether any formal or legal demand therefore shall have
been made or not or if and whenever there shall be any breach non-observance or
non-performance by the Lessee of any of the covenants on its part herein
contained or if the Lessee or any assignee of the Lessee being an incorporated
company shall enter into a liquidation whether voluntary or compulsory (except
by way of reconstruction or amalgamation) then and in any such case it shall be
lawful for the Lessor to enter into and upon all or any part of the Demised
Premises in the name of the whole and thereupon this present demise shall
absolutely determine and become void but without prejudice nevertheless to any
right of action or remedy of the Lessor in respect of any antecedent breach by
the Lessee of any of the covenants on its part herein contained.

 
 
(ii)
Without prejudice to any other right, remedy or power herein contained, if any
Rents or other sums payable by the Lessee to the Lessor hereunder shall be due
but unpaid for 14 days the Lessee shall pay to the Lessor interest on such
outstanding amounts at the maximum rate of interest (which may vary from time to
time) permitted by the Interest and Credit Charges (Regulations) Act 1975 or any
Act for the time being amending, repealing or replacing the same calculated from
the due date to the actual date of payment such interest to be paid by the
Lessee to the Lessor by way of additional Rent.

 
 
(iii)
The Lessor shall not be liable to the Lessee or any person claiming through the
Lessee for any damage which may be caused by any defect of any plant or
machinery or services in the Demised Premises or any neighbouring premises and
the Lessor will not be liable for any injury caused on the Demised Premises to
the Lessee, its servants, customers or visitors including tradesmen and the
Lessee shall indemnify the Lessor against all claims, actions and proceedings in
respect of such injury or claim.

 
 
(iv)
The Lessor shall have the right to sell and transfer the Building and transfer
and assign in whole or in part, by operation of law or otherwise, its rights and
obligations hereunder whenever the Lessor in its sole judgement deems it
appropriate without any liability to the Lessee and the Lessee shall attorn to
any party to which the Lessor transfer the Building.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(v)
If the Lessee is desirous of taking a new Lease of the Demised Premises and
gives written notice to the Lessor not less than four months and not more than
six months before the expiration of the Term and if there is not at the time of
service of such notice any existing breach or non-observance of any of the
Lessee’s covenants the Lessor shall at the expense of the Lessee grant to it a
new Lease for a further Term of TEN years at an increased rental commensurate
with the Bermuda Government’s declared Cost of Living Index but not less than
the rent being paid during the last 12 months of the previous Term and in
default of agreement to be determined by arbitration as hereinafter provided and
subject in all other respects to the same terms and conditions as are contained
in the Lease.

 
8.
NOTICES

 
Any notice under the Lease shall be in writing. Any notice to the Lessee shall
be sufficiently served if sent to the Lessee at the Demised Premises by
registered post and any notice to the Lessor shall be sufficiently served if
delivered at or sent by registered post to PO Box HM 1194. Hamilton, HM EX,
Bermuda. Any notice sent by post shall be deemed to be given three days after
the date on which it was posted to the address to which it is sent.
 
9.
ARBITRATION

 
If any dispute or question whatsoever touching or concerning this Lease shall
arise between the parties hereto the matter in difference shall be submitted to
one arbitrator to be appointed by agreement between the parties or in the
absence of such agreement by three arbitrators one to be appointed by each of
the parties hereto and the third to be appointed by the other two arbitrators
such appointment to be made within thirty days of notification of the decision
being taken to refer to arbitration and such submission shall be considered a
reference to arbitration within the meaning the Arbitration Act 1986 or any Act
for the time being in force amending or replacing the said Act.
 
10.
PARAGRAPH HEADINGS

 
Paragraph headings do not form part of this Lease and shall not be taken into
account in the construction of interpretation thereof.
 
IN WITNESS WHEREOF the parties to these presents hereunto caused their Common
Seals to be affixed the day and year first before written.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE FIRST SCHEDULE
(Lessee’s Easements Rights and Privileges)
 
(i)
The full and free right of passage and running water and soil in and through the
sewers, drains and channels upon through or under any adjoining premises and the
free and uninterrupted use of all electric telephone, cables and wires and other
rights necessary for the enjoyment of the Demised Premises.

 
(ii)
The use in common with the Lessor and all others so authorised by the Lessor to
the entrance, lobbies, hallways, stairways, passenger elevators, vehicular
ramps, loading and unloading areas for the purposes only of ingress and egress
to and from the Demised Premises.

 
(iii)
The right to erect and thereafter maintain and repair throughout the Term no
more than two communication satellite dishes upon the roof of the Building to be
constructed in a workmanlike manner and to have access to the roof for the
purposes of such erection maintenance and repair together with the right to run
cables and wires connecting the Demised Premises with the satellite dishes in
and through, over and under other parts of the Building. In exercising such
right, the Lessee shall not cause any unnecessary disturbance or inconvenience
to the Lessor or any other tenants of the Building and will at its own expense
make good any damage that may be cause.

 
(iv)
The benefit of the restrictions contained in the Leases of other parts of the
Building granted or to be granted.

 
(v)
The right to sub-jacent and lateral support and to shelter and protection from
the other parts of the Building.

 


SECOND SCHEDULE
(Exceptions and Reservations)
 
There is excepted and reserved out of this Lease unto the Lessor and the other
Lessees of the Building:
 
(i)
All air conditioning units and duct and pipe-work connected therewith and the
full and free passage and right of running water and soil, electric, telephone
and other pipes, conduits, wire and cables through, upon or under the Demised
Premises and the right to enter upon the same in order to make connections with,
inspect, maintain, remove or replace such air conditioning units and other
services.

 
(ii)
The right to alter any adjacent land or premises in any manner whatsoever and to
let the same for any purpose or otherwise deal therewith notwithstanding the
light or air to the Demised Premises is in any such case thereby diminished or
prejudicially affected.

 
(iii)
The right for the Lessor and its surveyor or agents with or without workmen and
others at all reasonable times on notice (except in case of emergency) to enter
the Demised Permises for the purpose of carrying out the obligations of the
Lessor hereunder which said rights of entry will conform to the requirements set
out in clause 5(viii) of the Lease.

 
(iv)
The easements, rights and privileges equivalent to those set forth in the First
Schedule hereof.

 


 
 
 
 

--------------------------------------------------------------------------------

 
 

 
THIRD SCHEDULE
(Lessors Maintenance Obligations)
 
The management maintenance and repair of the Building and all the facilities
thereof and the provision of all services in connection therewith including (but
without prejudice to the generality of the foregoing):
 
(i)
Maintaining in good and substantial repair and condition the main structure and
roof of the Building.

 
(ii)
The repairing, renewing, painting, glazing, maintaining, repainting and when
necessary the rebuilding of the following parts of the Building namely the main
structure (including foundations and footings) the external walls and external
wood and ironwork, the joists, the roofs, canopies, the interior parts of the
Building (excluding the interior of all premises demised) the air conditioning
plant and equipment, the communal toilets used in common by the Lessee and
others, the drains, the hot and cold water cisterns and pipes, the waste pipes,
the main electricity cables, the heating apparatus, the ventilating apparatus
and shafts and the fire prevention apparatus and security systems serving the
Demised Premises in common with other parts of the Building.

 
(iii)
The cleansing and lighting of the forecourts, staircases, passages, landings,
communal toilets and other parts of the Building used in common by the Lessee
with the Lessor and all other Lessees.

 
(iv)
The insuring of the Building against the risks set out in clause 6(ii) hereof
(including loss of rent and architects and surveyors fees).

 
(v)
The cost of supplying water in respect of the Building.

 
(vi)
The provision of water heaters.

 
(vii)
Any expenses deemed necessary or incurred in connection with the removal of
refuse.

 
(viii)
The cost of supplying electricity for all the machinery, equipment and apparatus
employed in servicing the Building.

 
(ix)
Paying all existing and future rates, taxes and assessments payable by Law in
respect of the Building (other than any tax or other charge payable on the
Demised Premises by the Lessee under the provisions of clause 5(iv) hereof).

 
(x)
The cost of employing staff for the performance of the duties and services
before mentioned and for the security of the Building and all other incidental
expenditures in relation to such employment including (but not by way of
limitation) the payment of the statutory and such other insurance, health,
welfare, pension and other payments, contributions, and premiums that the Lessor
may in his discretion deem desirable or necessary the provision of uniforms,
working clothes, tools, appliances, cleaning and other material, bins,
receptacles and other equipment for proper performance of their duties and all
costs and expenses incurred in providing suitable accommodation within the
Building.

 
(xi)
The cost of any audit fees incurred pursuant to clause 3(v)(c).

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


FOURTH SCHEDULE
(Restrictions on Lessee)
 
(i)
Not to throw or permit to be thrown anything whether of a liquid or solid nature
from any part of the Demised Premises.

 
(ii)
Not to keep any animals on the Demised Premises.

 
(iii)
Not to hang articles of any description from the exterior of any part of the
Demised Premises or any other part of the Building except within the Demised
Premises.

 
(iv)
Not to keep any plants on the exterior windowsills or place thereon any
ornaments or other things which might impair, alter or mar the uniformity or
appearance of the Building.

 
(v)
Not to encumber or interfere with the access to or egress from or place or leave
rubbish upon any parts of the Building used in common with other tenants thereof
(other than such part thereof as is specifically reserved for such purpose).

 
(vi)
Not to affix a radio, television, aerial t.v. or satellite dish to the exterior
of the Demised Premises or to any other part of the Building without the written
permission of the Lessor.

 
(vii)
Not to make or allow any person to make any undue noise in or about the Demised
Premises or any part of the Building.

 
(viii)
Not to use water closets and other water apparatus for any purposes other than
those for which they were constructed.

 
(ix)
Not to permit any water or liquid to soak through the floors of the Demised
Premises and in the even of such happening, to immediately rectify and make good
all damage and injury to the premises so affected unless water from a defective
main structure or roof of the Building.

 
(x)
To use all water on the Demised Premises sparingly and not have water running
unnecessarily for any length of time.

 
(xi)
To observe all such other rules and regulations from time to time (either in
addition to or by way of substitution for these rules and regulations or any of
them) as the Lessor may deem needful for the safety, care and cleanliness of the
Building or for securing the comfort or convenience of the tenants of the
Building generally.

 


FIFTH SCHEDULE
(Lessors Fixtures and Fittings)
 
(i)
All carpet and underlay installed in the Demised Premises.

 
(ii)
All partitions, doors, coverings, supports, bulkheads, uprights and supports
fastenings and all other fitting integral to the partitioning works.

 
(iii)
All kitchen cabinets and bathroom tiles, cabinets, vanity units, work surfaces,
stall sets and plumbing fixtures.

 
(iv)
All ceiling tile grid, air conditioning ducts, cupboard and defuser lighting
throughout, light defusers and all wiring switches and electrical outlets.

 


 

 
 
 

--------------------------------------------------------------------------------

 

 
 
[signatures.jpg]